MEMORANDUM **
Walter A. Cidlowski appeals from an order dismissing his action because the issue he raised was barred by collateral estoppel. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the application of collateral estoppel. See McQuillion v. Schwarzenegger, 369 F.3d 1091, 1096 (9th Cir.2004).
A review of the record and the opening brief demonstrates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Appellant previously made a request under the Freedom of Information Act seeking possession of documents relating to the “disposition and whereabouts of members of the Russian Romanov royal family ...” See Cidlowski v. United States Department of State, 04-2172 (N.D. Cal. complaint filed June 2, 2004). The issue was actually litigated, resulting in summary judgment on that issue in favor of the defendant. He then filed a second complaint against the same defendant raising the same issue. We conclude that the district court properly applied collateral estoppel. See McQuillion, 369 F.3d at 1096.
Accordingly, we grant appellee’s motion for summary affirmance.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.